DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the amendment filed on April 20, 2022.
	Claims 1, 7-11, 41-48, 75, and 99-112 are pending in this application.

Election/Restrictions
	Based on applicant’s elected species of A1, the search and examination was expanded to a subgenus of compounds represented by Formula (I) as indicated in the previous office action at pages 3-4.  Applicant’s amendment1 overcomes the prior art rejection of previous office action.  Claim 1 as amended recites ‘A compound of Formula (II) or (IA)’, wherein Formula (II) encompasses the elected species A1 and the previously examined subgenus.  
Claims 1, 41, 75, newly added claims 99-105 (all in part), claims 7-11, and newly added claims 106-112 (all in full) encompass compounds of Formula (II).  As the prior art rejection of the previous office action has been overcome, the full scope of Formula (II) is searched and previously withdrawn claims 7-9 have been rejoined.
As per the guidelines of MPEP § 803.02, the search is expanded to a compound of Formula (IA) of claim 1:

    PNG
    media_image1.png
    126
    245
    media_image1.png
    Greyscale

wherein:
each of W and Z are =N-, each of X and Y are =C(R6)- wherein R6 is hydrogen or chloro;
R1 is hydrogen;
R2a, R2b, R2c and R2d are each hydrogen;
R3 is cyclopropyl-CH2- (i.e., 
    PNG
    media_image2.png
    33
    48
    media_image2.png
    Greyscale
);
R4 is methyl; and
R5 is hydrogen;
and art was found.  Claims 1, 41, 42, 46-48, 75, 99-101, 104-105 read on the expanded subgenus of Formula (IA) noted above.	
Claims 43-45, 102-103 (all in full, as applicable to compounds of Formula IA) and claims 1, 41, 42, 46-48, 75, 99-101, 104-105 (all in part, drawn to generic or specific compounds other than those within the above expanded subgenus of Formula IA) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Withdrawn Rejections/Objections:
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant’s amendments and/or remarks.

The following rejections are necessitated by the amendment:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-11, 42, 46-48, 75, 99-101, and 104-112 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 there is no definition provided for R1, which is present in both structures of Formula (II) and Formula (IA) of claim 1; and all the other generic structural formulas of dependent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 42, 46-48, 75, 99-101, 104, and 105 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben Neriah et al., WO 2017/021969.  The instant claims read on reference disclosed compounds.  See the structural formula (I) at page 4, and the corresponding species at pages 8-14, and the compounds in Table 1, pages 88-96.  Particularly, see the compounds A14 (page 8); A51 (page 11); etc. (representative structures depicted below for convenience).  The reference teaches that the compounds are useful as inhibitors of Casein kinase 1 (CK1) and Interleukin-1 receptor-associated kinase 1 (IRAK1) and as pharmaceutical therapeutic agents, see pages 22-23.

    PNG
    media_image3.png
    77
    277
    media_image3.png
    Greyscale
		
    PNG
    media_image4.png
    75
    289
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 41, 42, 46-48, 75, 99-101, 104, and 105 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Neriah et al., WO 2017/021969.
The instantly claimed compounds are structurally analogous to reference taught compounds.  See the structural formula (I) at page 4, and the corresponding species at pages 8-14, and the compounds in Table 1, pages 88-96.  Particularly, see the compounds A14 (page 8); A51 (page 11); etc.  The reference teaches that the compounds are useful as inhibitors of Casein kinase 1 (CK1) and Interleukin-1 receptor-associated kinase 1 (IRAK1) and as pharmaceutical therapeutic agents, see pages 22-23.
Claims 1, 42, 46-48, 75, 99-101, 104, and 105 read on reference disclosed compounds as rejected above under 35 U.S.C. 102.  Claim 41 is directed to specific compounds some of which are structural analogs of reference disclosed compound.  See for example compound C17 of instant claim 41 which is a structural analog of reference disclosed compound A51.
Claim 41, compound C17
Reference compound A51

    PNG
    media_image5.png
    106
    221
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    74
    173
    media_image6.png
    Greyscale



As can be seen from the above, the instantly claimed compound C17 has unsubstituted ring nitrogen (i.e., NH) in the pyrazole ring, as compared to the reference compound A51 which has a methyl substituent on the ring nitrogen of the pyrazole.
A compound according to instant claim 41 is structural analog of reference disclosed compound.  In other words, the instantly claimed compound differs in the pyrazole ring by having -NH- in place of -N(methyl)- taught for the reference disclosed compound.  Therefore, the instant claims are drawn to a compound that differs from the reference compound by having a hydrogen in place of methyl of the reference disclosed compound.  It would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the species of the genus taught by the reference, including those instantly claimed, because the skilled chemist would have the reasonable expectation that such structurally analogous compounds of the reference compounds would have similar properties and, thus, the same use as taught for the reference compounds as a whole i.e., as pharmaceutical therapeutic agents.  One having ordinary skill in the art would have been motivated to prepare the instantly claimed compounds because such structurally analogous compounds are expected to possess similar properties.  It has been held that compounds that are structurally analogous to prior art compounds are prima facie obvious, absent a showing of unexpected results.
See In re KSR International Co. v. Teleflex, Inc., 127 S.Ct. 1727 (2007), wherein the court stated that: [w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Tertiary versus secondary amines are homologues. Mono-substituted piperazines were found unpatentable over disubstituted piperazines in Ex Parte Weston & Hamlin 121 USPQ 428.  It was stated “... any chemist is readily aware of the difference between secondary and tertiary amines, including their reactivities, particularly with respect to the possibility of further substitution for the H in the secondary amine.”  Ex parte Bluestone, 135 USPQ 199, and In re Doebel, 179 USPQ 158 further affirm that N-CH3 is obvious over N-H.  In re Hoeksema, 154 USPQ 169 in stating that secondary and primary amines are homologues state “...a chemist looking at the formula for another compound which differs so slightly that it is called a homolog generally expects the second compound to have properties similar to the first one.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 41, 42, 46-48, 75, 99-101, 104, and 105 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,072,599. Although the claims at issue are not identical, they are not patentably distinct from each other.

The reference claims are drawn to compounds of Formula (I) and Formula (IA), see the structural formulas in claims 1 and 24; the subgeneric embodiments in claims 2-21; and the specific compounds recited in claims 22 and 25, for example, compounds A108, A109 in claim 22, col. 40.  The compounds are taught to be useful as pharmaceutical agents, see claim 23.  (Relevant portion from reference claims is provided below for convenience).

    PNG
    media_image7.png
    209
    267
    media_image7.png
    Greyscale
		
    PNG
    media_image8.png
    212
    256
    media_image8.png
    Greyscale

The instant claims differ by reciting a genus that overlaps the reference claimed genus and/or being drawn to compounds that are structurally analogous to reference claimed compounds.  For example, Formula (IA) of instant claim 1; or the specific compounds of instant claim 41 are structurally analogous to Formula (I) or Formula (IA) of reference claims; and/or the species of claims 22 and 25.  It would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the compounds from the reference claims including those instantly claimed, because the skilled artisan would have had the reasonable expectation that any of the species of the genus would have similar properties and, thus, the same use as taught for the genus as a whole i.e., as pharmaceutical agents.  One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole.

Claims 1, 41, 42, 46-48, 75, 99-101, 104, and 105 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 10,376,511. Although the claims at issue are not identical, they are not patentably distinct from each other.
The reference claims are drawn to compounds of formula (I), see the structural formula in claim 1; the subgeneric embodiments in claims 2-25; and the specific compounds recited in claims 26, 32-37, for example, compounds A14, A51, etc.  The compounds are taught to be useful as pharmaceutical agents, see claims 27-30, 38-39.  (Relevant portion from reference claims is provided below for convenience).

    PNG
    media_image9.png
    194
    271
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    104
    252
    media_image10.png
    Greyscale
		
    PNG
    media_image11.png
    96
    253
    media_image11.png
    Greyscale

The instant claims differ by reciting a genus that overlaps the reference claimed genus and/or being drawn to compounds that are structurally analogous to reference claimed compounds.  For example, Formula (IA) of instant claim 1; or the specific compounds of instant claim 41 are structurally analogous to Formula (I) or Formula (IA) of reference claims; and/or the species of claims 22 and 25.  It would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the compounds from the reference claims including those instantly claimed, because the skilled artisan would have had the reasonable expectation that any of the species of the genus would have similar properties and, thus, the same use as taught for the genus as a whole i.e., as pharmaceutical agents.  One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole.

Claims 1, 41, 42, 46-48, 75, 99-101, 104, and 105 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,960,003. Although the claims at issue are not identical, they are not patentably distinct from each other.  
The reference claims are drawn to ‘a method of inhibiting Casein kinase 1 in a subject, comprising administering to the subject a compound having formula (I), … …’, wherein the compound of formula (I) is structurally identical and/or analogous to a compound of Formula (IA) of instant claims.  Further, the reference claim 20 provides specific compounds within formula (I) of reference claim 1.  One of ordinary skill in the art, in order to practice the method of reference claims must first prepare the compound of formula (I) of reference claims.  Accordingly, one of ordinary skill in the art would be in possession of compounds according to instant claims or structural analogs thereof.
One of ordinary skill in the art in possession of reference claimed method of administering compound of formula (I), would have been motivated to select any of the species (see for example, reference claim 20 for specific compounds) from the reference generic structures or the structural analogs thereof, with the reasonable expectation that such structurally analogous compounds would be useful as pharmaceutical agents.

Claims 1, 41, 42, 46-48, 75, 99-101, 104, and 105 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-18, 26-27, 45, and 46 of copending Application No. 17/215,959. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims substantially generically overlap the reference claims; and/or the compounds of instant claims are structurally analogous to the compounds of the reference claims.  The reference claims are drawn to compounds of formula (I), see the structural formula in claim 1; the subgeneric embodiments in claims 2, 4, 6-18; and the specific compounds recited in claim 26, particularly the compounds A14, A51, etc.  The compounds are taught to be useful as pharmaceutical agents, see claims 27, 46, and 46.  It would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the compounds from the reference claims including those instantly claimed, because the skilled artisan would have had the reasonable expectation that any of the species of the genus would have similar properties and, thus, the same use as taught for the genus as a whole i.e., as pharmaceutical therapeutic agents.  One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 41, 42, 46-48, 75, 99-101, 104, and 105 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-9, 11-18, 26-32, 34, 38-43, and 45 of copending Application No. 17/384,922. Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claims are drawn to ‘a method of treating a malignant condition in a subject in need thereof, comprising administering to the subject a compound having Formula (I), … …’, wherein the compound of Formula (I) is structurally identical and/or analogous to a compound of Formula (IA) of instant claims.  Claims 34, and 45 of the reference application are directed other methods, which also comprise of administering a compound of Formula (I).  Further, the reference claim 32 provides specific compounds within formula (I) of reference claim 1.  One of ordinary skill in the art, in order to practice the method of reference claims must first prepare the compound of formula (I) of reference claims.  Accordingly, one of ordinary skill in the art would be in possession of compounds according to instant claims or structural analogs thereof.  One of ordinary skill in the art in possession of reference claimed method of administering compound of Formula (I), would have been motivated to select any of the species (see for example, reference claim 32 for specific compounds) from the reference generic structures or the structural analogs thereof, with the reasonable expectation that such structurally analogous compounds would be useful as pharmaceutical agents.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Receipt is acknowledged of the Information Disclosure Statement filed on April 20, 2022 and a copy is enclosed herewith.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

July 20, 2022
	
	



	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 1 has been amended by replacing Formula (I) with Formula (II).